Citation Nr: 1718560	
Decision Date: 05/25/17    Archive Date: 06/05/17

DOCKET NO.  06-20 250	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1. Entitlement to a compensable rating for headaches prior to June 21, 2004.

2. Entitlement to a rating in excess of 10 percent for headaches from June 21, 2004, through November 11, 2013.

3. Entitlement to a rating in excess of 30 percent for headaches since November 12, 2013. 

4. Entitlement to a total disability rating based on individual unemployability due to service connected disability. 


REPRESENTATION

Appellant represented by:	Henry Bouchot, Attorney



WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

Paul Bametzreider, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1969 to February 1973. 

This case comes before the Board of Veterans' Appeals (Board) on appeal of a January 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California. In June 2012 the Board remanded the issues for evidentiary development. In March 2015 the Board remanded the issues with instructions to rebuild the claims file. The case has now been returned to the Board for further appellate action. 
 
The Veteran testified in March 2012 before the undersigned. A transcript of the hearing was created and is associated with the claims file. 

By way of procedural history, the Veteran was granted entitlement to service connection for headaches and a noncompensable rating in a March 1983 decision. 

The Veteran submitted a claim for increase which was received on June 21, 2004.  That claim was denied in January 2005, the Veteran disagreed and after being furnished a statement of the case he submitted his substantive appeal. In June 2006 VA notified the Veteran that his substantive appeal was untimely. 

In April 2008, VA granted a 10 percent rating for headaches effective April 16, 2007. 

In a November 2008 rating decision VA determined that the June 2006 finding of untimeliness was erroneous. Therefore, the 10 percent rating was granted effective June 21, 2004 and the Veteran's appeal of the January 2005 rating decision was reinstated.  

In a January 2015 rating decision VA granted a 30 percent rating effective November 12, 2013 for headaches. As the 10 percent rating from June 21, 2004, and the 30 percent rating from November 12, 2013 do not constitute a full grant of the benefits sought on appeal, the Veteran's claim for a higher disability rating remains in appellate status. See AB v. Brown, 6 Vet. App. 35, 38- 39 (1993).

Pursuant to Hart v Mansfield, 21 Vet. App. 505, 510 (2007), the Board will consider whether an increased rating is warranted in the one year period prior to the June 21, 2004 claim for increase, pursuant to 38 U.S.C.A. § 5110 (b)(2),(3) (West 2014).

The February 2005 notice of disagreement contained an inferred claim for a total disability rating based on unemployability due to the Veteran's headaches. When a total disability rating based on unemployability for a service-connected disability is raised in connection with an increased rating claim for that service-connected disability, the Board has jurisdiction over the issue because it is part of the claim for increased compensation. Rice v. Shinseki, 22 Vet. App. 447 (2009). Thus, a claim for total disability rating based on unemployability is included in the Veteran's appeal, and a remand for development of the issue is appropriate. Id. 

The issue of entitlement to service connection for ingrown toenails was raised by the record in a May 1982 statement, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2016). 

The issue of entitlement to a total disability rating based on individual unemployability due to service connected disability is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDINGS OF FACT

1.  Since February 24, 2004, the Veteran's headaches have been manifested by very frequent, completely prostrating and prolonged attacks, which are productive of severe economic inadaptability. 

2.  The probative evidence of record shows that it is at least as likely as not that it was factually ascertainable that the Veteran's service-connected headaches had increased in severity such that they were manifested by very frequent, completely prostrating and prolonged attacks, productive of severe economic inadaptability as early as February, 24 2004 but not before that date.


CONCLUSION OF LAW

The criteria for a 50 percent rating for headaches of an unknown etiology, since February 24, 2004, have been met. 38 U.S.C.A. §§ 1155, 5110 (West 2014); 38 C.F.R. §§ 3.321, 3.400, 4.1, 4.7, 4.124a, Diagnostic Code 8100 (2016)


REASONS AND BASES FOR FINDINGS AND CONCLUSION

With respect to the Veteran's claims herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity. Individual disabilities are assigned separate diagnostic codes. 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that evaluation. Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7.

The Veteran's headaches are rated by analogy to Diagnostic Code 8100 for migraines. 38 C.F.R. § 4.124a. Under Diagnostic Code 8100, a 10 percent disability rating is assigned where a veteran has headaches with characteristic prostrating attacks, on average, every two months over the course of several months. If the headaches with characteristic prostrating attacks occur, on average, once a month, a 30 percent disability rating will be assigned. In order to receive 50 percent disability rating, which is the maximum provided under this Code, there must be evidence of very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability. 38 C.F.R. § 4.124a, Diagnostic Code 8100.

Notably, the rating criteria do not define "prostrating." Nor has a definition been provided by the United States Court of Appeals for Veterans Claims. Cf. Fenderson v. West, 12 Vet. App. 119 (1999) (in which the Court quotes Diagnostic Code 8100 verbatim but does not specifically address the matter of what is a prostrating attack.). According to Dorland's Illustrated Medical Dictionary 1554 (31st ed. 2007), "prostration" is defined as "extreme exhaustion or powerlessness."

Similarly, the term "productive of severe economic inadaptability" is not defined by VA regulations. However, the Court has stated that this term is not synonymous with being completely unable to work, and that the phrase "productive of" could be read to mean either "producing" or "capable of producing" economic inadaptability. See Pierce v. Principi, 18 Vet. App. 440, 446-47 (2004).

June 21, 2004, through November 11, 2013 and since November 12, 2013

Here, the Veteran has consistently reported that his headaches occur at least daily, and are debilitating in severity. In a February 2005 statement, the Veteran related that on certain days he could not get out of bed, could not work due to his headache disorder, and that the disorder was getting worse. At his March 2012 Board hearing, the Veteran stated that he had to lay down with a towel over his head until the headaches went away, and that they could last four to eight hours. The Veteran's spouse related that the appellant suffered three to four headaches per day. She stated that the Veteran's headaches had been severe since at least 2004, and that they prevented the couple from taking part in activities together. She also stated that the Veteran had difficulty being around people during a headache, as he became sarcastic and obnoxious. 

The Veteran was provided a VA examination with regard to his headaches in January 2005. The Veteran reported approximately having one headache per day lasting one to four hours. During such a headache, the Veteran reported that he needed to go to a dark room to lie down, and was unable to do anything. The examiner noted that the Veteran was not employed. 

At a January 2008 VA examination, the examiner noted complaints of headaches occurring on average four times per day, lasting four hours. The Veteran reported that he was not able to do anything during flare-ups. The examiner diagnosed the Veteran's headaches as migraines. 

At a third VA examination in November 2013, the examiner found that the Veteran suffered very frequent prostrating and prolonged non-migraine headache pain. The examiner also noted that the Veteran experienced a buzzing sound in the ears, associated with his headaches. With regard to the functional impact of the headaches the examiner opined that they would limit the Veteran to a low stress environment. 

VA medical records throughout the pertinent period document ongoing treatment of headaches with medication. A January 2008 treatment record stated that the Veteran reported headaches four times per week, sometimes twice a day, sometimes accompanied by nausea and vomiting. An August 2010 treatment record noted two to three headaches per day lasting up to one hour. The Veteran submitted several pages of self-kept records documenting the frequency and severity of his headaches, and the amounts of medication taken to manage symptoms. Those records generally indicate that the Veteran experienced daily headaches, with multiple headaches per week of incapacitating severity, and with durations ranging from one hour to more than a day.

Throughout the period on appeal the evidence of record is inconsistent as to whether the Veteran is more properly diagnosed with migraines, or with a headache disorder. However, all evidence of record indicates that any diagnosed headache disorder and migraine disorder share identical symptomatology and for all purposes here, constitute a single disability. 

The Board finds that all evidence of record since June 21, 2004 characterizes the Veteran's headaches as being manifested by frequent completely prostrating and prolonged attacks productive of severe economic inadaptability. See 38 C.F.R. § 4.124a, Diagnostic Code 8100. In particular, throughout the pertinent period, the Veteran has stated that he is unable to do anything but lie down in a dark room during his headaches, and the November 2013 examiner expressly characterized the headaches as completely prostrating. While there has been discrepancy regarding the number of such headaches, both the Veteran and the medical evidence consistently report at least one headache per week, and generally once per day. The duration of such headaches has been described as at least one to eight hours and sometimes lasting for a day or more. Finally, the Veteran has contended that the headaches prevent him from securing employment, and the November 2013 examiner found that the Veteran's headaches would limit him to low stress employment. 

Viewing all evidence in the light most favorable to the Veteran, the Board finds that a 50 percent rating for headaches is warranted for the period from June 21, 2004.

Prior to June 21, 2004

The Board next considers whether the Veteran is entitled to an increased rating during the one-year period prior to the date of his claim.

The effective date for an award of an increased rating will be the date of receipt of the claim or the date entitlement arose, whichever is the later. 38 U.S.C.A. § 5110 (a); 38 C.F.R. § 3.400. If the increase is factually ascertainable within one year prior to the receipt of the claim for an increased rating, the rating will be effective as of the date of increase; however, if the increase occurred more than one year prior to receipt of the claim, the increase will be effective on the date of the claim. Further, if the increase occurred after the date of claim, the effective date will be the date of increase. 38 U.S.C.A. § 5110 (b)(2),(3); 38 C.F.R. § 3.400(o)(1),(2); Harper v. Brown, 10 Vet. App. 125 (1997); VAOPGCPREC 12- 98 (1998). 

Here, the pertinent claim for an increased rating was received by VA on June 21, 2004. The Veteran has not specifically contended that an earlier effective date is warranted for any grant of increased rating. Nor does the Veteran contend that any earlier document should be construed as a claim for increased rating. Hence, the Board will consider whether a higher rating can be granted for the year period prior to June 21, 2004 based on whether the increase in severity of disability, which warranted a 50 percent evaluation, was "factually ascertainable" at any point within one year prior to the receipt of the claim. See 38 U.S.C.A. § 5110 (b)(2),(3).

In that regard, the only evidence of record which characterizes the severity of the Veteran's headaches during the pertinent period is a VA treatment record from February 24, 2004. That record reflects that the Veteran complained of daily headaches, which were treated with ice packs and rest in a dark room. That record also noted that the Veteran had been taking multiple non-steroidal anti-inflammatory medicines with only marginal relief. The Board notes that this record in itself does not satisfy all the criteria of a 50 percent rating under Diagnostic Code 8100. 38 C.F.R. § 4.124a. However, taken together with other evidence of record which more fully characterized substantially similar symptoms as productive of the functional impairment warranting a 50 percent rating, the Board finds that the February 24, 2004 treatment record is sufficient evidence to render the increased severity factually ascertainable on that date.  There is no evidence showing that the increase in the disability caused by the appellant's headaches was first clinically ascertainable between June 21, 2003 and February 23, 2004.  Without such evidence an effective date prior to February 24, 2004 is not in order.

Extraschedular Consideration

The Board has considered whether referral for an extraschedular rating would have been warranted for the Veteran's headache disability for any part of the rating period. In exceptional cases an extraschedular rating may be provided. 38 C.F.R. § 3.321. The United States Court of Appeals for Veterans Claims has set out a three-part test, based on the language of 38 C.F.R. § 3.321 (b)(1), for determining whether a veteran is entitled to an extraschedular rating: (1) the established schedular criteria must be inadequate to describe the severity and symptomatology of the claimant's disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extraschedular disability rating must be in the interest of justice. Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009). Furthermore, a veteran may be entitled to "consideration [under 38 C.F.R. § 3.321 (b)] for referral for an extraschedular evaluation based on multiple disabilities, the combined effect of which is exceptional and not captured by schedular evaluations." Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014). 

Based on the evidence of record the Board finds that neither the first nor second Thun element is satisfied here. The Veteran has described his headaches as being productive of pain, nausea, irritability, vomiting, a buzzing sound in the ears, and sensitivity to light and sound. In statements made throughout the appeal period the Veteran has indicated that he gets headaches every day and that the headaches generally last from one hour to a whole day. The Veteran contends that a higher disability rating is warranted based on his symptomatology. See Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015). 

A migraine headache is  symptom complex of periodic attacks of vascular headache, usually temporal and unilateral in onset, commonly associated with irritability, nausea, vomiting, constipation or diarrhea and often photophobia... often with prodromal sensory (especially ocular) symptoms." Dorland's Illustrated Medical Dictionary, 1183 (31st ed. 2007). Thus, while the specific manifestations of migraine headaches are not spelled out in the rating criteria, they are inherent in the applicable diagnosis itself. The Veteran's identified symptomatology is comparable to other individuals diagnosed with migraine headaches and the Board finds that the criteria used to rate the severity of migraine headaches based on the frequency of prostrating attacks are adequate to describe the severity and symptomatology that the Veteran has expressed. Hence, the impairment associated with the Veteran's headaches are adequately assessed by the rating schedule, which reasonably describes his disability level.  As the Veteran's migraines do not meet the first criteria under Thun, there is no need to consider the other criteria since all three must be met to justify referral to the Director of the Compensation Service.

The Veteran has not asserted, and the evidence of record does not suggest, that the combined effect or collective impact of multiple service-connected disabilities creates such an exceptional circumstance to render the schedular rating criteria inadequate.  As such, the record does not reflect an exceptional or unusual disability picture, and the assigned ratings are, therefore, adequate. Thun, 22 Vet. App. at 115-16.


ORDER

Entitlement to a 50 percent rating for headaches effective from February 24, 2004 is granted, subject to the laws and regulations governing the payment of monetary benefits.


REMAND

With regard to the claim of entitlement to a total disability rating based on individual unemployability due to service connected disability, the Court has held that when the issue of entitlement to a total disability rating based on individual unemployability for a particular service-connected disability or disabilities is raised in connection with a claim for an increased rating for such disability or disabilities, the Board has jurisdiction to consider that issue.  Rice.  The Court indicated that if the Board determines that further action by the RO is necessary with respect to the issue, the Board should remand that issue.  

Here, in a February 2005 notice of disagreement, the Veteran reported that his service-connected headaches prevented him from securing employment.  Notably, the issue of entitlement to a total disability rating based on individual unemployability has not been developed nor considered by the RO in the first instance.  Therefore, the Board remands the issue of a total disability rating based on individual unemployability to the RO for development and adjudication.

Accordingly, the case is REMANDED for the following action:

1.  Send the Veteran a VCAA notice letter, pursuant to 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), which advises him of the criteria needed to substantiate a claim for a total disability rating based on individual unemployability due to service connected disability.  In addition, ask the Veteran to complete a VA Form 21-8940 (Application for Increased Compensation Based on Unemployability) to obtain relevant employment information. 

2.  Thereafter adjudicate the claim of entitlement to a total disability evaluation based on individual unemployability due to service connected disorders.  If the claim is denied issue the appellant a statement of the case on that issue and certify the case to the Board after affording the Veteran an opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


